DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "at least one of the at least one guide channel" renders the claim indefinite because it is unclear how the guide tool could be inserted through more than one guide channel in line 6 when only one guide channel is provided in the device in line 3.
Regarding claim 11, the phrase "inserting the guide tool through another of the at least one guide channel" renders the claim indefinite because it is unclear how the recited step is to be performed if the device of claim 2 only has one guide channel.

Claim 15 recites the limitation "the biocompatible material positioned on the support surface" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim because the claim only previously recites a support surface “sized to receive” the biocompatible material. It appears the rejection of claim 15 can be overcome by amending the limitation to recite --the biocompatible material when the biocompatible material is positioned on the support surface--
Regarding claim 15, the limitation “moving the radionuclide source into the biocompatible material" renders the claim indefinite because it is unclear how the functional limitation relates to the structural elements recited in the claim.
Claims 3-10, 12 and 14 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 7, 10 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elliott et al. (US 2007/0135673 A1) (Elliott).
Referring to claim 2: Elliott teaches a method comprising: providing a loading device (see figures 3-6, #120; paragraph [0039]) having a support surface (see figures 3-6; paragraph 
Referring to claim 7: Elliot further teaches the at least one side wall is a proximal wall of the loading device (see figure 6; paragraph [0039]).
Referring to claim 10: Elliot further teaches the biocompatible material comprises one or more sections each configured to receive one or more radionuclide sources (see figure 20, reproduced below).

    PNG
    media_image1.png
    286
    689
    media_image1.png
    Greyscale

Referring to claim 15: Elliott teaches a treatment system (see figures 3-6 and 10) comprising: a biocompatible material (see figures 4 and 6, #100; paragraphs [0037] and [0039]); a radionuclide source (see figure 20, #226; paragraph [0046]); a guide tool (see paragraphs [0045]-[0046]; wherein an insertion means of an automated loader, #166, is used to guide radioactive seeds, #226, into the biocompatible material, #100); and a loading device (see figures 3-6, #120; paragraph [0039]) having a support surface sized (see figures 3-6; paragraph [0039]; wherein the loading device includes a loading tube, #122, that comprises continuous loading tube lumen, #136, and tapered portion, #138, such that the surface of the loading tube lumen creates a support surface and wherein a biocompatible material, #100, is configured to be positioned within the loading tube lumen on the support surface) to receive the biocompatible material, and at least one side wall (see figure 6, #146; paragraph [0039]) including at least one guide channel (see figure 6, #136/138; paragraph [0039]) sized and configured to direct the guide tool into the biocompatible material positioned on the support surface, moving the radionuclide source into the biocompatible material (see paragraphs [0045]-[0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott, as applied to claim 2, in view of Iyer et al. (US 2003/0113359 A1) (Iyer).
	Referring to claim 3: Elliott teaches the biocompatible material comprises a bioresorbable tube (see paragraph [0037]) but is silent to the biocompatible material comprises collagen. Iyer teaches a biocompatible material constructed of a sheet or membrane of collagen formed into a tube (see paragraph [0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the biocompatible material of Elliott with a collagen material like taught by Iyer since collagen is known to be selected for its suitability for being biodegradable and reabsorable as well as modified to control the time in which degradation occurs (see Iyer paragraph [0063]).
	Referring to claims 4 and 5: Elliott teaches the biocompatible material comprises a bioresorbable tube (see paragraph [0037]) but is silent to the biocompatible material comprises a sheet having a substantially uniform thickness of at least one millimeter. Iyer teaches a biocompatible material constructed of a sheet or membrane of collagen formed into a tube, wherein the sheet is 0.3 to 2 mm thick (see paragraph [0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the bioresorbable tube of Elliot from a sheet of collage having a thickness of at least 1 mm like taught by Iyer in order to yield predictable results in forming a biocompatible carrier material for holding radioactive seeds.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott, as applied to claim 10, in view of Lowery et al. (US 2003/0109769 A1) (Lowery).
Referring to claim 13: Elliott is silent to the radioactive sources being a strand of radioactive sources are attached to the guide tool. Lowery teaches a brachytherapy seed deployment system configured to deposit a strand (see figure 30, #202) a radioactive sources (see figure 30, #200) into a tube (see figure 3, #32; paragraph [0147]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the radioactive sources taught by Elliott to a strand of radioactive sources like taught by Lowery in order to assist in maintaining proper seed spacing following absorption of the carrier (see Lowery [0149]).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott, as applied to claim 10, in view of Windorski et al. (US Patent No. 4,509,506) (Windorski).
Referring to claim 14: Elliott teaches the guide tool may be an insertion means of an automated loader or a tool for loading seeds by hand (see paragraph [0044]) but is silent to the guide tool specifically comprising a needle. Windorski teaches a strand (see figures 1-2, #20) of radioactive seeds (see figure 2, #18) attached to a needle (see figures 1-2, #24; column 1, lines 25-41), wherein the strand of seeds is positioned within a carrier tube (see figures 1-2, #12). It would have been obvious to one of ordinary skill in the art before the invention was made to make a simple substitution of the guide tool for use by hand taught Elliott with a needle for threading a strand of seeds like taught by Windorski in order to yield predictable results in loading the seeds within the biocompatible tube. 
 	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horowitz (US Patent No. 4,754,745; cited by Applicant on IDS dated 10/31/2019) in view of Lieberman (US 2008/0004714 A1; cited by Applicant on IDS dated 10/31/2019).
Referring to claim 16: Horowitz teaches a treatment device (see figures 1-2) comprising: a biocompatible material (see figures 1-2, #46) configured to hold a radioactive source (see figure 1-2, #48) in a precise location relative to a treatment area of mammalian tissue (see column 3, lines 20-60; column 4, lines 10-19), the biocompatible material having a first surface and an opposing second surface (see figures 1-2). Horowitz is silent to one of the first surface or the second surface includes a textural feature usable to distinguish between the first and second surfaces such that the biocompatible material may be placed near the treatment area at a desired orientation with reference to first and second surfaces.
	Lieberman teaches an implantable membrane (see abstract) comprising one or more positioning markings in the form of tactile indicators on any surface or edge of the membrane for indicating orientation of the membrane (see paragraph [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide one of the surfaces of the treatment of device of Horowitz with a textural orientation feature like taught by Lieberman in order to assist the surgeon in bringing the treatment device into a desired orientation at the surgical site during implantation (see Lieberman paragraph [0027]).

Allowable Subject Matter
Claims 6, 8, 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.